Citation Nr: 1644920	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Monera M. Seliem, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from January 1977 to January 1980, and from February 1980 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

In June 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board has broadened the Veteran's claim for PTSD as reflected on the title page to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The preponderance of the evidence shows that the Veteran's back disability was not incurred during active duty and is not otherwise related to military service; degenerative disc disease of the lumbar spine was not manifested to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1133, 1137; 38 C.F.R. § 3.309.
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran states that he injured his back falling off a ladder when aboard the USS Pratt, requiring bed rest for 45 days and restrictions between 1980 and 1982.  See Board Hearing Transcript (Tr.) at 2-5; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Initially, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for a back disability.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, as explained further below, there is no credible evidence of a back injury or disease during service or an indication of a relationship between his claimed back disability and service.  Therefore, a VA examination is not necessary for the claim.  Id.

That the Veteran has a current back disability is not in dispute, as he has been diagnosed with degenerative disc disease of the lumbar spine.  See, e.g., October 2012 VA X-ray report.  Accordingly, the first element of service connection is established.  

Regarding the second element (in-service incurrence or aggravation of a disease or injury), the Board finds the Veteran's report of an in-service back injury lacks credibility.  His service treatment records do not reflect any back injury, complaints of back pain, or a diagnosis of a back condition.  He denied recurrent back pain during his July 1976 enlistment examination, and his spine examination was normal at that time.  In February 1980 and March 1982, he reported that he was in good health and did not have recurrent back pain.  His spine examination was normal spine on both occasions.  A February 1984 service treatment record shows that he injured his left thigh falling off a truck (as opposed to a ladder).  Critically, the Veteran did not report any back injury or complaints at that time.  Despite the Veteran's reports of extensive bed rest due to falling from a ladder, there is no evidence of any such restrictions in his service records.  Finally, the March 1985 separation examination report was normal in relation to the spine.  

Moreover, the Veteran's accounts in relation to his back have been entirely inconsistent.  In January 2008, he reported a fall down a ladder during service to a VA provider.  However, during October 2009 VA treatment, prior to filing his instant claim in 2011, the Veteran denied any history of fracture/injury or neck/back pain.  In February 2012, the Veteran reported that he did not recall when his back pain began, and again denied any history of fracture or injury.  Contrarily, that same month, the Veteran reported that he was wounded in action in 1982 and injured his back.  In July 2012, the Veteran reported that he injured his lower back secondary to heavy lifting.  The July 2012 injury was again noted in a September 2012 VA treatment record, and the Veteran reported he re-injured his back lifting tool bins.  There was no mention of any in-service back injury at these times.  Based on the Veteran's inconsistent presentation, lack of documentation of a back injury or complaints in his service treatment records, and lack of report any back problems until 2008, 23 years after separation from service, the Board finds that the Veteran's assertions of an in-service injury to the back lacks credibility.  For this reason alone, his claim for service connection fails.

Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board has found that arthritis did not manifest during service, nor were symptoms consistent with arthritis present.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms). Thus, continuity of symptomatology as a means to establish service connection is not applicable, and competent evidence of a nexus between the current disability and service is required.

Regarding nexus, there is no competent evidence of record to support the claim.  In this regard, the January 2008 mental health provider's documentation of back pain resulting from a fall down a ladder during service is not competent evidence, as it is based on the Veteran's unsubstantiated reports.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  Moreover, the Veteran, as a lay person, does not have the requisite expertise to opine as to the etiology of his back disability, and even if he were to possess such expertise, his assertions of nexus are not credible for reasons outlined above.  Finally, presumptive service connection for arthritis is not available, as it was first diagnosed decades after service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In short, the preponderance of the probative evidence indicates that degenerative disc disease of the lumbar spine was not shown in service or for many years thereafter, and is not related to service.  Accordingly, service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a back disability is denied.



REMAND

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the duty to obtain an examination is triggered.  He has a current diagnosis of a psychiatric disorder.  Moreover, he states that because he could not swim he was fearful and anxious while serving on the USS Pratt.  See Hearing Tr. at 14.  Additionally, an October 2007 VA treatment record notes that the Veteran first felt depressed in service, around 1976, and he has reported a history of military sexual trauma.  38 C.F.R. § 3.159(c)(4).

Furthermore, as the Veteran has reported military sexual trauma, he should also be notified that sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, as required by 38 C.F.R. § 3.304(f)(5).

Finally, while the Veteran states that he has received treatment at the Coatesville VA Medical Center (VAMC) since the 1980s, the VA treatment records available in the claims file are dated since 2006.  Accordingly, all outstanding and updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include updated records and all records from the Coatesville VAMC dated from January 1980 to January 2006.

If any such records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain them.

2.  Provide the Veteran with a notice letter that complies with 38 C.F.R. § 3.304(f)(5).  Inclusion of VA Form 21-0781a, without any further explanation in the body of the notice letter as requested above, will not suffice.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, including PTSD.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should respond to the following:

(a) Identify all current psychiatric disorders present since June 2011.  If PTSD is diagnosed, identify the stressor(s) upon which such diagnosis is based.  If the Veteran does not meet the criteria for a diagnosis of PTSD, schizophrenia or bipolar disorder, the examiner must reconcile this finding with diagnoses of these conditions in the Veteran's VA outpatient treatment records.

(b) If a PTSD diagnosis is deemed appropriate, the VA examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service personal assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

(c) For any psychiatric disorder other than PTSD diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is otherwise the result of service.

(d) If schizophrenia or any other psychosis as defined in 38 C.F.R. § 3.384 is diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability first manifest within a year of the Veteran's discharge from service in 1985 and, if so, whether it manifest to a compensable degree.

In answering the above questions, the examiner should consider and discuss service treatment records showing that he was stabbed in the right shoulder and left wrist by his wife in March 1984; an October 2007 VA treatment record noting that the Veteran first felt depressed in service; an October 2009 VA treatment record showing that the Veteran reported a history of military sexual trauma; a January 2010 Social Security Administration (SSA) medical examination showing that the Veteran reported developing depression in service and started treating his depression in 2001; an August 2010 SSA examination showing that he had some nightmares and flashbacks from experiences in childhood and service, and was diagnosed with bipolar disorder, alcohol abuse disorder, and cocaine dependence disorder; a February 2014 private treatment record showing that he reported witnessing murders and suicide in service.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is the case.

4.  Then, after taking any additional development deemed necessary, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


